Citation Nr: 0007787	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee disability.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service in July and August 1973 and 
from July 1974 to December 1977.

This appeal arose from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois denying the veteran's request to reopen his 
claims for service connection for left knee and psychiatric 
disabilities.

Following a December 1998 videoconference hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
the aforementioned issues were remanded to the RO for further 
development.  In January 2000, records of the veteran's stay 
at a VA domiciliary facility from November 1999 to January 
2000 and the veteran's hospitalization in January 2000 were 
received.  While these records do refer to the veteran's left 
knee and psychiatric disabilities, the current record does 
not show that a supplemental statement of the case was issued 
to the veteran after receipt of this evidence.

The veteran's representative, after noting that these records 
were not considered by the RO, indicates that the veteran has 
not waived consideration by the RO.  (38 C.F.R. § 20.1304)  
Accordingly, the veteran's case is being REMANDED to the RO 
for the following action:

The RO is requested to issue a 
supplemental statement of the case which 
summarizes all evidence received since 
the October 1999 supplemental statement 
of the case.  The veteran and his 
representative should be given the 
appropriate period of time in which to 
respond.

Thereafter, if appropriate, the veteran's claims file should 
be returned to the Board for further action.  No action is 
required on the part of the veteran unless he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



